 



Exhibit 10.5
Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group

 



--------------------------------------------------------------------------------



 



Table of Contents

                Article       Page
I
    Classes of Business Reinsured     1  
II
    Commencement and Termination     1  
III
    Territory (BRMA 51A)     3  
IV
    Exclusions     3  
V
    Special Acceptances     7  
VI
    Retention and Limit     7  
VII
    Reinstatement     8  
VIII
    Definitions     9  
IX
    Annuities at Company’s Option     11  
X
    Claims     12  
XI
    Sunset     12  
XII
    Special Commutation     12  
XIII
    Salvage and Subrogation     14  
XIV
    Federal Terrorism Coverage     14  
XV
    Reinsurance Premium     14  
XVI
    Late Payments     15  
XVII
    Offset (BRMA 36A)     17  
XVIII
    Access to Records (BRMA 1D)     17  
XIX
    Liability of the Reinsurer     17  
XX
    Net Retained Lines (BRMA 32E)     17  
XXI
    Errors and Omissions     17  
XXII
    Currency (BRMA 12A)     18  
XXIII
    Taxes (BRMA 50B)     18  
XXIV
    Federal Excise Tax     18  
XXV
    Reserves and Letters of Credit     18  
XXVI
    Insolvency     20  
XXVII
    Arbitration (BRMA 6J)     20  
XXVIII
    Service of Suit (BRMA 49C)     21  
XXIX
    Entire Agreement     22  
XXX
    Governing Law (BRMA 71B)     22  
XXXI
    Agency Agreement     22  
XXXII
    Intermediary     22  
 
    Schedule A        

 



--------------------------------------------------------------------------------



 



Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group
(hereinafter referred to collectively as the “Company”)
by
The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer”)
Article I — Classes of Business Reinsured
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Workers’ Compensation, Employers Liability, including coverage provided under
the U.S. Longshore and Harbor Workers’ Compensation Act and the Jones Act, and
General Liability business, subject to the terms, conditions and limitations set
forth herein and in Schedule A attached to and forming part of this Contract.
Article II — Commencement and Termination

A.   This Contract shall become effective at 12:01 a.m., Local Standard Time,
January 1, 2006, with respect to losses arising out of occurrences commencing at
or after that time and date, and shall continue in force thereafter until
terminated.

B.   Either party may terminate this Contract at 12:01 a.m., Local Standard
Time, on any January 1 by giving the other party not less than 90 days prior
notice by certified or registered mail.

Page 1



--------------------------------------------------------------------------------



 



C.   Notwithstanding the provisions of paragraph B above, the Company may
terminate a Subscribing Reinsurer’s percentage share in this Contract in the
event any of the following circumstances occur as clarified by public
announcement for subparagraphs 1 through 6 below and upon discovery for
subparagraphs 7 and 8 below. The Company has 120 days from the date of
applicable public announcement or discovery to exercise the option to terminate
a Subscribing Reinsurer’s percentage share in this Contract. The effective date
of special termination shall not be sooner than one day after the Company
provides the Subscribing Reinsurer notice of its election to specially
terminate, unless mutually agreed otherwise:

  1.   The Subscribing Reinsurer’s policyholders’ surplus at the beginning of
any contract year has been reduced by more than 20.0% of the amount of surplus
12 months prior to that date; or     2.   The Subscribing Reinsurer’s
policyholders’ surplus at any time during any contract year has been reduced by
more than 20.0% of the amount of surplus at the date of the Subscribing
Reinsurer’s most recent financial statement filed with regulatory authorities
and available to the public as of the beginning of the contract year; or     3.
  The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s rating has
been assigned or downgraded below BBB+ (inclusive of “Not Rated” ratings); or  
  4.   The Subscribing Reinsurer has become merged with, acquired by or
controlled by any other company, corporation or individual(s) not controlling
the Subscribing Reinsurer’s operations previously; or     5.   A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or     6.   The Subscribing Reinsurer has become
insolvent or has been placed into liquidation or receivership (whether voluntary
or involuntary) or proceedings have been instituted against the Subscribing
Reinsurer for the appointment of a receiver, liquidator, rehabilitator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or     7.   The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent; or     8.   The Subscribing
Reinsurer has ceased assuming new and renewal treaty reinsurance business.

D.   Unless the Company elects that the Reinsurer have no liability for losses
arising out of occurrences commencing after the effective date of termination,
and so notifies the Reinsurer prior to or as promptly as possible after the
effective date of termination, reinsurance hereunder on business in force on the
effective date of termination shall remain in full force and effect until
expiration, cancellation or next premium anniversary of such business, whichever
first occurs, but in no event beyond 12 months plus odd time (not exceeding 18
months in all) following the effective date of termination.

Page 2



--------------------------------------------------------------------------------



 



Article III — Territory (BRMA 51A)
The territorial limits of this Contract shall be identical with those of the
Company’s policies.
Article IV — Exclusions

A.   This Contract does not apply to and specifically excludes the following:

  1.   Lines of business not identified in the Classes of Business Reinsured
Article.     2.   All excess of loss reinsurance assumed by the Company.     3.
  Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:

  a.   Agency reinsurance where the policies involved are to be reunderwritten
in accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date; and     b.  
Intercompany reinsurance between any of the reinsured companies under this
Contract.

  4.   Business written by the Company on a co-indemnity basis where the Company
is not the controlling carrier.     5.   Business written to apply in excess of
a deductible of more than $25,000, and business issued to apply specifically in
excess over underlying insurance. However, if the Company is required, by any
state regulation, to provide a deductible of more than $25,000, this exclusion
shall not apply.     6.   Nuclear risks as defined in the “Nuclear Incident
Exclusion Clause — Liability - Reinsurance (U.S.A.)” attached to and forming
part of this Contract.     7.   As regards interests which at time of loss or
damage are on shore, no liability shall attach hereto in respect of any loss or
damage which is occasioned by war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, or
martial law or confiscation by order of any government or public authority. This
War Exclusion Clause shall not, however, apply to interests which at time of
loss or damage are within the territorial limits of the United States of America
(comprising the Fifty States of the Union, the District of Columbia, and
including bridges between the United States of America and Mexico provided they
are under United States ownership), Canada, St. Pierre and Miquelon, provided
such interests are insured under policies containing a standard war or
hostilities or warlike operations exclusion clause.     8.   Liability as a
member, subscriber or reinsurer of any Pool, Syndicate or Association, but this
exclusion shall not apply to Assigned Risk Plans or similar plans.     9.   All
liability of the Company arising by contract, operation of law, or otherwise,
from its participation or membership, whether voluntary or involuntary, in any
insolvency fund.

Page 3



--------------------------------------------------------------------------------



 



      “Insolvency fund” includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, however denominated, established or
governed, which provides for any assessment of or payment or assumption by the
Company of part or all of any claim, debt, charge, fee or other obligation of an
insurer, or its successors or assigns, which has been declared by any competent
authority to be insolvent, or which is otherwise deemed unable to meet any
claim, debt, charge, fee or other obligation in whole or in part.

  10.   Workers’ Compensation where the principal exposures, as defined by the
governing class code, include:

  a.   Operation of aircraft, but only if the annual estimated policy premium is
$250,000 or more;     b.   Railroad, subway or street railway operations;     c.
  Operation or navigation of vessels or barges;     d.   Manufacture, production
or refining of gas, natural or artificial fuel, or other liquefied petroleum
fuel, but only if the annual estimated policy premium is $250,000 or more;    
e.   Manufacturing, assembly, packing or processing of fireworks, fuses,
nitroglycerine, magnesium, pyroxylin, ammunition or explosives. This exclusion
does not apply to the assembly, packing or processing of explosives when the
estimated annual premium is under $250,000;     f.   Wrecking or demolition of
structures, but only if the annual estimated policy premium is $250,000 or more;
    g.   Underground mining.

  11.   As respects Workers’ Compensation and Employers Liability only, unless
otherwise excluded as set forth above, the reinsurance provided under this
Contract shall not apply to any loss, cost or expense arising out of or related
to, either directly or indirectly, any “terrorist activity,” as defined herein,
but this exclusion shall only apply when the activity includes, involves or is
associated with the use of any biological, chemical, radioactive or nuclear
agent, material, device or weapon, or when the predominant business of the
policyholder, as defined by the governing class code, is:

  a.   The operation of: airports and aircraft; flight schools; bridges, dams,
tunnels or locks; department stores; shopping malls; chain retail stores;
casinos and casino hotels; cruise lines; railroads; ports/public transit
authorities; security services; stadiums; convention/exhibition centers; or
theme/amusement parks;     b.   The manufacture and distribution of:
automobiles; chemicals, petrochemicals or pharmaceuticals; utilities (electric,
gas, water and sewer); major defense/aerospace products; or high-tech equipment,
but only if the policyholder employs more than 20 personnel at the location of a
terrorist activity at the time of its occurrence;

Page 4



--------------------------------------------------------------------------------



 



  c.   The management or operation of the following type of structures, but only
if greater than 25 stories in height: apartments/condominiums/co-ops;
hotels/motels; or office buildings;     d.   Businesses primarily engaged in the
entertainment, media or transportation industry limited to the following: major
media providers (NBC, FOX, ABC, CBS, etc.); television and motion picture
studios; Broadway theaters; major internet companies (AOL, Yahoo, etc.);
professional sports teams; major telecommunications companies (AT&T,
WorldCom/MCI, etc.); national truck rental companies (Ryder, Penske, U-Haul,
etc.); or major national motor freight common carriers (J.B. Hunt, Red Arrow,
etc.);     e.   Policyholders primarily located in, or predominantly doing
business as: hospitals; universities; nuclear facilities; financial
institutions; or governmental buildings and national landmarks.

      “Terrorist activity” shall mean any deliberate, unlawful act that:

  a.   Is declared by any authorized government official to be or to involve
terrorism, terrorist activity or acts of terrorism; or     b.   Includes,
involves, or is associated with the use or threatened use of force, violence or
harm against any person, tangible or intangible property, the environment, or
any natural resources, where the act or threatened act is intended, in whole or
in part, to:

  i.   Promote or further any political, ideological, philosophical, racial,
ethnic, social or religious cause or objective of the perpetrator or any
organization, association or group affiliated with the perpetrator; or     ii.  
Influence, disrupt or interfere with any government related operations,
activities or policies; or     iii.   Intimidate, coerce or frighten the general
public or any segment of the general public; or     iv.   Disrupt or interfere
with a national economy or any segment of a national economy; or

  c.   Includes, involves, or is associated with, in whole or in part, any of
the following activities, or the threat thereof:

  i.   Hijacking or sabotage of any form of transportation or conveyance,
including but not limited to spacecraft, satellite, aircraft, train, vessel or
motor vehicle;     ii.   Hostage taking or kidnapping;     iii.   The use of any
bomb, incendiary device, explosive or firearm;     iv.   The interference with
or disruption of basic public or commercial services and systems, including but
not limited to the following services or systems:

Page 5



--------------------------------------------------------------------------------



 



      electricity, natural gas, power, postal, communications,
telecommunications, information, public transportation, water, fuel, sewer or
waste disposal;     v.   The injuring or assassination of any elected or
appointed government official or any government employee;     vi.   The seizure,
blockage, interference with, disruption of, or damage to any government
buildings, institutions, functions, events, tangible or intangible property or
other assets; or     vii.   The seizure, blockage, interference with, disruption
of, or damage to tunnels, roads, streets, highways, or other places of public
transportation or conveyance.

  d.   Any of the activities listed in subparagraph c, above, shall be
considered terrorist activity except where the Company can demonstrate to the
Reinsurer that the foregoing activities or threats thereof were motivated solely
by personal objectives of the perpetrator that are unrelated, in whole or in
part, to any intention to:

  i.   Promote or further any political, ideological, philosophical, racial,
ethnic, social or religious cause or objective of the perpetrator or any
organization, association or group affiliated with the perpetrator;     ii.  
Influence, disrupt or interfere with any government-related operations,
activities or policies;     iii.   Intimidate, coerce or frighten the general
public or any segment of the general public; or     iv.   Disrupt or interfere
with a national economy or any segment of a national economy.

  12.   As respects General Liability policies, exposures, other than those
identified below, as included in the General Liability section of the Company’s
Commercial Lines Manual:

  a.   Class 97111 — Logging;     b.   Class 58873 — Sawmill;     c.  
Class 59984 — Woodyard and Drivers;     d.   Class 95410 — Grading of Land;    
e.   Class 45819 — Lumber Yard;     f.   Class 10073 — Repair Shops and Drivers;
    g.   Class 43822 — Timber Cruiser;     h.   Class 99793 — Truckmen Not
Otherwise Classified;

Page 6



--------------------------------------------------------------------------------



 



  i.   Class 91591 — Contractors — Subcontracted Work Other Than Construction;  
  j.   Class 49452 — Vacant Land.

B.   Any exclusion set forth in subparagraphs 10 and/or 12 of paragraph A shall
be waived automatically when, in the opinion of the Company, the exposure
excluded therein is incidental to the principal exposure on the risk in
question.   C.   If the Company is bound, without the knowledge and contrary to
the instructions of the Company’s supervisory underwriting personnel, on any
business falling within the scope of one or more of the exclusions set forth in
subparagraphs 10 and/or 12 of paragraph A, the exclusion shall be suspended with
respect to such business until the Company has the first opportunity to cancel
the policy in compliance with governmental requirements.   D.   If the Company
is required to accept an assigned risk which conflicts with one or more of the
exclusions set forth in subparagraph 10 of paragraph A, reinsurance shall apply,
but only for the difference between the Company’s retention and the minimum
limit required by the applicable state statute, and in no event shall the
Reinsurer’s liability exceed the limit set forth in the Retention and Limit
Article.

Article V — Special Acceptances
From time to time the Company may request a special acceptance of reinsurance
falling outside the scope of the provisions set forth herein. As respects each
layer of this Contract separately, if each Subscribing Reinsurer whose share in
the interests and liabilities of the Reinsurer is 20.0% or greater agrees to a
special acceptance, such special acceptance shall be binding on all Subscribing
Reinsurers with respect to their respective shares of each such layer. In the
event agreement is not achieved, such special acceptance shall be made to a
layer or layers of this Contract only with respect to the interests and
liabilities of each Subscribing Reinsurer on such layer or layers who agrees to
such special acceptance. In the event a reinsurer becomes a party to this
Contract subsequent to one or more special acceptances hereunder, the new
reinsurer shall automatically accept such special acceptance(s) as being covered
hereunder.
Article VI — Retention and Limit

A.   As respects each excess layer of reinsurance coverage provided by this
Contract, the Company shall retain and be liable for the first amount of
ultimate net loss, shown as “Company’s Retention” for that excess layer in
Schedule A attached hereto, arising out of each occurrence. The Reinsurer shall
then be liable, as respects each excess layer, for the amount by which such
ultimate net loss exceeds the Company’s applicable retention, but the liability
of the Reinsurer under each excess layer shall not exceed the amount shown as
“Reinsurer’s Per Occurrence Limit” for that excess layer in Schedule A attached
hereto, as respects any one occurrence.

B.   As respects Workers’ Compensation business, the Company’s ultimate net
loss, for the purpose of this Contract, shall be deemed to be a maximum of
$10,000,000 any one life.

Page 7



--------------------------------------------------------------------------------



 



C.   In the event that a loss is recoverable under this Contract and under the
Company’s Third Casualty Excess of Loss Reinsurance Contract or Workers’
Compensation Per Person Excess of Loss Reinsurance Contract, both effective
January 1, 2006, the Company shall be the sole judge in effecting recovery under
any one or more of the aforementioned contracts, including this Contract.
However, in no event shall this be construed to mean that the Company may
recover an amount from the Reinsurer which exceeds the total amount for any one
loss, subject to the provisions of the applicable contract(s).   D.   The
Company shall be permitted to carry excess of loss and quota share reinsurance,
recoveries under which shall inure solely to the benefit of the Company and be
entirely disregarded in applying all of the provisions of this Contract.   E.  
The Company shall be permitted to carry excess of loss reinsurance applying to
Workers’ Compensation risks in the State of Minnesota, recoveries under which
shall inure to the benefit of this Contract.       Such coverage shall be
provided through the Minnesota Workers’ Compensation Reinsurance Association. It
is understood that the liability of the Reinsurer for Minnesota Workers’
Compensation risks is not released.       In the event the Company accrues
liability that is not provided by any inuring reinsurance, for whatever reason,
the Reinsurer agrees to reinsure such excess liability.   F.   In the event this
Contract is terminated on a “runoff” basis, additional reinstatement coverage
shall be negotiated on or prior to the effective date of termination.

Article VII — Reinstatement

A.   In the event all or any portion of the reinsurance under any excess layer
of reinsurance coverage provided by this Contract is exhausted by loss, the
amount so exhausted shall be reinstated immediately from the time the occurrence
commences hereon. For each amount so reinstated the Company agrees to pay
additional premium equal to the product of the following:

  1.   The percentage of the occurrence limit for the excess layer reinstated
(based on the loss paid by the Reinsurer under that excess layer); times     2.
  The earned reinsurance premium for the excess layer reinstated for the
contract year (exclusive of reinstatement premium).

B.   Whenever the Company requests payment by the Reinsurer of any loss under
any excess layer hereunder, the Company shall submit a statement to the
Reinsurer of reinstatement premium due the Reinsurer for that excess layer. If
the earned reinsurance premium for any excess layer for the contract year has
not been finally determined as of the date of any such statement, the
calculation of reinstatement premium due for that excess layer shall be based on
the annual deposit premium for that excess layer and shall be readjusted when
the earned reinsurance premium for that excess layer for the contract year has
been finally determined. Any reinstatement premium shown to be due the Reinsurer
for any excess layer as reflected by any such statement (less prior payments, if
any, for that excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for that excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company’s statement.

C.   Notwithstanding anything stated herein, the liability of the Reinsurer
under any excess layer of reinsurance coverage provided by this Contract shall
not exceed any of the following:

Page 8



--------------------------------------------------------------------------------



 



  1.   The amount, shown as “Reinsurer’s Per Occurrence Limit” for that excess
layer in Schedule A attached hereto, as respects loss or losses arising out of
any one occurrence; or     2.   The amount, shown as “Reinsurer’s Contract Year
Limit” for that excess layer in Schedule A attached hereto, in all during the
contract year.

Article VIII — Definitions

A.   “Ultimate net loss” as used herein is defined as the sum or sums (including
loss in excess of policy limits, extra contractual obligations and any loss
adjustment expense, as hereinafter defined) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

B.   “Loss in excess of policy limits” and “extra contractual obligations” as
used herein shall be defined as follows:

  1.   “Loss in excess of policy limits” shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company’s policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action.     2.   “Extra contractual obligations” shall mean 90.0% of any
punitive, exemplary, compensatory or consequential damages paid or payable by
the Company, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Company to
settle within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action. An extra contractual obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the policy.

    If any provision of this Article shall be rendered illegal or unenforceable
by the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

    Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other

Page 9



--------------------------------------------------------------------------------



 



    organization or party involved in the presentation, defense or settlement of
any claim covered hereunder.

C.   “Occurrence” as used herein is defined as an accident or occurrence or a
series of accidents or occurrences arising out of or caused by one event, except
that:

  1.   As respects General Liability policies where the Company’s limit of
liability for Products and Completed Operations coverages is determined on the
basis of the insured’s aggregate losses during a policy period, all such losses
proceeding from or traceable to the same causative agency shall, at the
Company’s option, be deemed to have been caused by one occurrence commencing at
the beginning of the policy period, it being understood and agreed that each
renewal or annual anniversary date of the policy involved shall be deemed the
beginning of a new policy period;     2.   Each occupational or industrial
disease case or cumulative trauma case contracted by an employee of an insured
shall be deemed to have been caused by a separate occurrence commencing on:

  a.   The date of disability for which compensation is payable if the case is
compensable under the Workers’ Compensation Law;     b.   The date disability
due to the disease actually began if the case is not compensable under the
Workers’ Compensation Law;     c.   The date of cessation of employment if claim
is made after employment has ceased.

  3.   Notwithstanding the provisions of subparagraph 2 above, as respects
losses resulting from occupational or industrial disease or cumulative trauma
suffered by employees of an insured for which the employer is liable, as a
result of a sudden and accidental event not exceeding 72 hours in duration, all
such losses shall be considered one occurrence and may be combined with losses
classified as other than occupational or industrial disease or cumulative trauma
which arise out of the same event and the combination of such losses shall be
considered as one occurrence within the meaning hereof.

D.   “Occupational or industrial disease” is any abnormal condition that
fulfills all of the following conditions:

  1.   It is not traceable to a definite compensable accident occurring during
the employee’s past or present employment.     2.   It has been caused by
exposure to a disease producing agent or agents present in the workers’
occupational environment.     3.   It has resulted in disability or death.

E.   “Cumulative trauma” is an injury that fulfills all of the following
conditions:

  1.   It is not traceable to a definite compensable accident occurring during
the employee’s past or present employment.

Page 10



--------------------------------------------------------------------------------



 



  2.   It has occurred from and has been aggravated by a repetitive employment
related activity.     3.   It has resulted in disability or death.

F.   “Loss adjustment expense” as used herein shall mean expenses allocable to
the investigation, defense and/or settlement of specific claims, including
litigation expenses, interest on judgments, declaratory judgment expenses or
other legal expenses and costs incurred in connection with coverage questions
and legal actions connected thereto, and salaries and expenses of salaried
adjusters associated with claims covered under policies of the Company reinsured
hereunder but not including office expenses or salaries of the Company’s regular
employees.

G.   “Contract year” as used in this Contract shall mean the period from 12:01
a.m., Local Standard Time, January 1, 2006 to 12:01 a.m., Local Standard Time,
January 1, 2007, both days inclusive, and each respective 12-month period
thereafter that this Contract continues in force. However, if this Contract is
terminated on a “cutoff” basis, the final contract year shall be from the
beginning of the then current contract year through the effective date of
termination. If this Contract is terminated on a “runoff” basis, the period from
the effective date of termination through the end of the “runoff” period shall
be a separate contract year and referred to as the “runoff contract year.”

Article IX — Annuities at Company’s Option

A.   Whenever the Company is required, or elects, to purchase an annuity or to
negotiate a structured settlement, either in satisfaction of a judgment or in an
out-of-court settlement or otherwise, the cost of the annuity or the structured
settlement, as the case may be, shall be deemed part of the Company’s ultimate
net loss.

B.   The terms “annuity” or “structured settlement” shall be understood to mean
any insurance policy, lump sum payment, agreement or device of whatever nature
resulting in the payment of a lump sum by the Company in settlement of any or
all future liabilities which may attach to it as a result of an occurrence.

C.   In the event the Company purchases an annuity which inures in whole or in
part to the benefit of the Reinsurer, it is understood that the liability of the
Reinsurer is not released thereby. In the event the Company is required to
provide benefits not provided by the annuity for whatever reason, the Reinsurer
shall pay its share of any loss.

Article X — Claims

A.   Whenever a claim is reserved by the Company for an amount greater than
50.0% of its retention hereunder and/or whenever a claim appears likely to
result in a claim under this Contract, the Company shall notify the Reinsurer.
Further, the Company shall notify the Reinsurer whenever a claim involves a
fatality, major limb amputation, spinal cord damage, brain damage, blindness or
extensive burns, regardless of liability, if the policy limits or statutory
benefits applicable to the claim are greater than the Company’s retention
hereunder. The Reinsurer shall have the right to participate, at its own
expense, in the defense of any claim or suit or proceeding involving this
reinsurance.

Page 11



--------------------------------------------------------------------------------



 

\

B.   All claim settlements made by the Company, provided they are within the
terms of this Contract (including but not limited to ex-gratia payments), shall
be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts for
which it may be liable upon receipt of satisfactory evidence of the amount paid
by the Company.

Article XI — Sunset
Ten years after the effective date of termination of this Contract (or after the
end of the runoff period, if applicable), the Company shall advise the Reinsurer
of any outstanding claims and/or occurrences (each hereinafter referred to as a
“claim”) arising during any contract year, which have not been finally settled
and which may cause a recovery under this Contract. Unless mutually agreed, no
liability shall attach hereunder for any claim not reported to the Reinsurer
within 90 days following the 10-year period.
Article XII — Special Commutation

A.   In the event a Subscribing Reinsurer meets the following conditions, the
Company may require a commutation of that portion of any excess loss hereunder
represented by any outstanding claim or claims, including any related loss
adjustment expense.

  1.   The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or
downgraded below A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s
rating has been assigned or downgraded below BBB+ (inclusive of “Not Rated”
ratings); or     2.   The Subscribing Reinsurer has ceased assuming new and
renewal property and casualty treaty reinsurance business.

    “Outstanding claim or claims” shall be defined as known or unknown claims,
including any billed yet unpaid claims. However, unless otherwise mutually
agreed, this paragraph shall not apply unless the outstanding claim or claims is
for an amount not less than $5,000.

B.   If the Company elects to require commutation as provided in paragraph A
above, the Company shall submit a Statement of Valuation of the outstanding
claim or claims as of the last day of the month immediately preceding the month
in which the Company elects to require commutation, as determined by the
Company. Such Statement of Valuation shall include the elements considered
reasonable to establish the excess loss and shall set forth or attach the
information relied upon by the Company and the methodology employed to calculate
the excess loss. The Subscribing Reinsurer shall then pay the amount requested
within 30 calendar days of receipt of such Statement of Valuation, unless the
Subscribing Reinsurer needs additional information from the Company to assess
the Company’s Statement of Valuation or contests such amount.

C.   If the Subscribing Reinsurer needs additional information from the Company
to assess the Company’s Statement of Valuation or contests the amount requested,
the Subscribing Reinsurer shall so notify the Company within 15 calendar days of
receipt of the Company’s Statement of Valuation. The Company shall supply any
reasonably requested information to the Subscribing Reinsurer within 15 calendar
days of receipt of the notification. Within 30 calendar days of the date of the
notification or of the receipt of the information, whichever is

Page 12



--------------------------------------------------------------------------------



 



    later, the Subscribing Reinsurer shall provide the Company with its
Statement of Valuation of the outstanding claim or claims as of the last day of
the month immediately preceding the month in which the Company elects to require
commutation, as determined by the Subscribing Reinsurer. Such Statement of
Valuation shall include the elements considered reasonable to establish the
excess loss and shall set forth or attach the information relied upon by the
Subscribing Reinsurer and the methodology employed to calculate the excess loss.

D.   In the event the Subscribing Reinsurer’s Statement of Valuation of the
outstanding claim or claims is viewed as unacceptable to the Company, the
Company may either abandon the commutation effort, or may seek to settle any
difference by using an independent actuary agreed to by the parties.

E.   If the parties cannot agree on an acceptable independent actuary within 15
calendar days of the date of the Subscribing Reinsurer’s Statement of Valuation,
then each party shall appoint an actuary as party arbitrators for the limited
and sole purpose of selecting an independent actuary. If the actuaries cannot
agree on an acceptable independent actuary within 15 calendar days of the date
of the Subscribing Reinsurer’s Statement of Valuation, the Company shall supply
the Subscribing Reinsurer with a list of at least three proposed independent
actuaries, and the Subscribing Reinsurer shall select the independent actuary
from that list.

F.   Upon selection of the independent actuary, both parties shall present their
respective written submissions to the independent actuary. The independent
actuary may, at his or her discretion, request additional information. The
independent actuary shall issue his or her decision within 45 calendar days
after the written submissions have been filed and any additional information has
been provided.

G.   The decision of the independent actuary shall be final and binding. The
expense of the independent actuary shall be equally divided between the two
parties. For the purposes of this Article, unless mutually agreed otherwise, an
“independent actuary” shall be an actuary who satisfies each of the following
criteria:

  1.   Is regularly engaged in the valuation of claims resulting from lines of
business subject to this Contract; and     2.   Is either a Fellow of the
Casualty Actuarial Society or of the American Academy of Actuaries; and     3.  
Is disinterested and impartial regarding this commutation.

H.   Notwithstanding paragraph A, B and C above, in the event that the
Subscribing Reinsurer no longer meets the conditions set forth in subparagraph 1
or 2 in paragraph A above, this commutation may continue on a mutually agreed
basis.

I.   Payment by the Subscribing Reinsurer of the amount requested in accordance
with paragraph B, C or F above, shall release the Subscribing Reinsurer from all
further liability for outstanding claim or claims, known or unknown, under this
Contract, which shall release the Company from all further liability for
payments of salvage or subrogation amounts, known or unknown, to the Subscribing
Reinsurer under this Contract.

Page 13



--------------------------------------------------------------------------------



 



J.   In the event of any conflict between this Article and any other Article of
this Contract, the terms of this Article shall control.

K.   This Article shall survive the termination of this Contract.

Article XIII — Salvage and Subrogation
The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) or subrogation on
account of claims and settlements involving reinsurance hereunder. Salvage or
subrogation thereon shall always be used to reimburse the excess carriers in the
reverse order of their priority according to their participation before being
used in any way to reimburse the Company for its primary loss. The Company
hereby agrees to enforce its rights to salvage or subrogation where it is
economically reasonable in the judgment of the Company, relating to any loss, a
part of which loss was sustained by the Reinsurer, and to prosecute all claims
arising out of such rights.
Article XIV — Federal Terrorism Coverage

A.   Any loss reimbursement the Company receives from the United States
Government under the Terrorism Risk Insurance Act of 2002, as amended by the
Terrorism Risk Insurance Extension Act of 2005 (together the “Terrorism Act”) as
a result of occurrences commencing during the contract year shall inure to the
benefit of this Contract in the proportion that the Company’s insured losses (as
defined in the Terrorism Act) in that occurrence under policies reinsured under
this Contract bear to the Company’s total insured losses in that occurrence.

B.   If a loss reimbursement received by the Company under the Terrorism Act is
based on the Company’s insured losses in more than one occurrence and the United
States Government does not designate the amount allocable to each occurrence,
the reimbursement shall be prorated in the proportion that the Company’s insured
losses in each occurrence bear to the Company’s total insured losses arising out
of all occurrences to which the recovery applies.

Article XV — Reinsurance Premium

A.   As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:

  1.   The amount, shown as “Annual Minimum Premium” for that excess layer in
Schedule A attached hereto (or a pro rata portion thereof if the contract year
is less than 12 months); or     2.   The percentage, shown as “Premium Rate” for
that excess layer in Schedule A attached hereto, of the Company’s net earned
premium for the contract year (except the runoff contract year, if any).

Page 14



--------------------------------------------------------------------------------



 



B.   The Company shall pay the Reinsurer a deposit premium for each excess layer
of the amount, shown as “Annual Deposit Premium” for that excess layer in
Schedule A attached hereto, in four equal installments of the amount, shown as
“Quarterly Deposit Premium” for that excess layer in Schedule A attached hereto,
on January 1, April 1, July 1 and October 1 of each contract year (except the
runoff contract year, if any). However, if this Contract is terminated, no
deposit premium installments shall be due after the effective date of
termination (except as provided in paragraph D below).

C.   Within 60 days after the end of each contract year (and 60 days after the
end of the runoff contract year, if any), the Company shall provide a report to
the Reinsurer setting forth the premium due hereunder for each excess layer,
computed in accordance with paragraph A, and any additional premium due the
Reinsurer or return premium due the Company for each excess layer shall be
remitted promptly.

D.   In the event this Contract is terminated on a runoff basis, the reinsurance
premium for the runoff contract year shall be calculated by multiplying the
unearned portion of premium in force at the effective date of termination by the
percentage, shown as “Premium Rate” for that excess layer in Schedule A attached
hereto, and paid semi-annually, and no minimum premium shall apply.

E.   “Net earned premium” as used herein is defined as the Company’s gross
earned premium collected on the classes of business subject to this Contract,
less only the earned portion of premiums, if any, ceded by the Company for
reinsurance which inures to the benefit of this Contract and less dividends
incurred.

Article XVI — Late Payments

A.   The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

B.   In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (BRMA 23A)
(hereinafter referred to as the “Intermediary”) by the payment due date, the
party to whom payment is due, may, by notifying the Intermediary in writing,
require the debtor party to pay, and the debtor party agrees to pay, an interest
penalty on the amount past due calculated for each such payment on the last
business day of each month as follows:

  1.   The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times     2.   1/365ths of the sum of
400 basis points plus the six-month United States Treasury Bill rate as quoted
in The Wall Street Journal on the first business day of the month for which the
calculation is made; times     3.   The amount past due, including accrued
interest.

    It is agreed that interest shall accumulate until payment of the original
amount due plus interest penalties have been received by the Intermediary.

Page 15



--------------------------------------------------------------------------------



 



C.   The establishment of the due date shall, for purposes of this Article, be
determined as follows:

  1.   As respects the payment of routine deposits and premiums due the
Reinsurer, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.     2.   Any claim or
loss payment due the Company hereunder shall be deemed due 45 business days
after the proof of loss or demand for payment is transmitted to the Reinsurer.
If such loss or claim payment is not received within the 45 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer.     3.   As respects any payment, adjustment or return due either
party not otherwise provided for in subparagraphs 1 and 2 of paragraph C above,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 10 business days following transmittal of
written notification that the provisions of this Article have been invoked.

    For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

D.   Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

E.   Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article XVII — Offset (BRMA 36A)
The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company. This provision shall not be affected by
the insolvency of either party to this Contract.

Page 16



--------------------------------------------------------------------------------



 



Article XVIII — Access to Records (BRMA 1D)
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.
Article XIX — Liability of the Reinsurer

A.   The liability of the Reinsurer shall follow that of the Company in every
case and be subject in all respects to all the general and specific
stipulations, clauses, waivers and modifications of the Company’s policies and
any endorsements thereon.

B.   Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XX — Net Retained Lines (BRMA 32E)

A.   This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

B.   The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XXI — Errors and Omissions
Except as provided in the Sunset Article, inadvertent delays, errors or
omissions made in connection with this Contract or any transaction hereunder
shall not relieve either party from any liability which would have attached had
such delay, error or omission not occurred, provided always that such error or
omission is rectified as soon as possible after discovery.
Article XXII — Currency (BRMA 12A)

A.   Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

B.   Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Page 17



--------------------------------------------------------------------------------



 



Article XXIII — Taxes (BRMA 50B)
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.
Article XXIV — Federal Excise Tax

A.   The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

B.   In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXV — Reserves and Letters of Credit
[Applies only to a reinsurer which does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company’s reserves,
which is or becomes rated “B++” or lower by A.M. Best (inclusive of “Not Rated”
ratings) and/or Standard & Poor’s rating is or becomes “BBB+” or lower
(inclusive of “Not Rated” ratings).]

A.   As regards policies or bonds issued by the Company coming within the scope
of this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
Reinsurer a statement showing the proportion of such reserves which is
applicable to the Reinsurer. The Reinsurer hereby agrees to fund such reserves
in respect of known outstanding losses that have been reported to the Reinsurer
and allocated loss adjustment expense relating thereto, losses and allocated
loss adjustment expense paid by the Company but not recovered from the
Reinsurer, plus reserves for losses incurred but not reported, as shown in the
statement prepared by the Company (hereinafter referred to as “Reinsurer’s
Obligations”) by funds withheld, cash advances or a Letter of Credit. The
Reinsurer shall have the option of determining the method of funding provided it
is acceptable to the insurance regulatory authorities having jurisdiction over
the Company’s reserves with regards to unauthorized reinsurers; or, should the
Reinsurer be downgraded, the method of funding shall be mutually agreed.

B.   When funding by a Letter of Credit, the Reinsurer agrees to apply for and
secure timely delivery to the Company of a clean, irrevocable and unconditional
Letter of Credit issued by a bank meeting the NAIC Securities Valuation Office
credit standards for issuers of Letters of Credit and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves in an amount equal to the Reinsurer’s proportion of said
reserves. Such Letter of Credit shall be issued for a period of not less than
one year, and shall contain an “evergreen” clause, which automatically extends
the term for one year from its date of expiration or any future expiration date
unless 30 days

Page 18



--------------------------------------------------------------------------------



 



    (60 days where required by insurance regulatory authorities) prior to any
expiration date the issuing bank shall notify the Company by certified or
registered mail that the issuing bank elects not to consider the Letter of
Credit extended for any additional period.

C.   The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

  1.   To reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and which has not been otherwise
paid;     2.   To make refund of any sum which is in excess of the actual amount
required to pay the Reinsurer’s Obligations under this Contract, if so requested
by the Reinsurer;     3.   To fund an account with the Company for the
Reinsurer’s Obligations. Such cash deposit shall be held in an interest bearing
account separate from the Company’s other assets, and interest thereon not in
excess of the prime rate shall accrue to the benefit of the Reinsurer;     4.  
To pay the Reinsurer’s share of any other amounts the Company claims are due
under this Contract.

    In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraphs 1 or 3, or in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the Reinsurer the excess amount so drawn. All of the
foregoing shall be applied without diminution because of insolvency on the part
of the Company or the Reinsurer.

D.   The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

E.   At annual intervals, or more frequently as agreed but never more frequently
than quarterly, the Company shall prepare a specific statement of the
Reinsurer’s Obligations, for the sole purpose of amending the Letter of Credit,
in the following manner:

  1.   If the statement shows that the Reinsurer’s Obligations exceed the
balance of credit as of the statement date, the Reinsurer shall, within 30 days
after receipt of notice of such excess, secure delivery to the Company of an
amendment to the Letter of Credit increasing the amount of credit by the amount
of such difference.     2.   If, however, the statement shows that the
Reinsurer’s Obligations are less than the balance of credit as of the statement
date, the Company shall, within 30 days after receipt of written request from
the Reinsurer, release such excess credit by agreeing to secure an amendment to
the Letter of Credit reducing the amount of credit available by the amount of
such excess credit.

Page 19



--------------------------------------------------------------------------------



 



Article XXVI — Insolvency

A.   In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

B.   Where two or more reinsurers are involved in the same claim and a majority
in interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

C.   It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XXVII — Arbitration (BRMA 6J)

A.   As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

Page 20



--------------------------------------------------------------------------------



 



B.   Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

C.   If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

D.   Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

E.   Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

Article XXVIII — Service of Suit (BRMA 49C)
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

A.   It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

B.   Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Page 21



--------------------------------------------------------------------------------



 



Article XXIX — Entire Agreement
This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties.
Article XXX — Governing Law (BRMA 71B)
This Contract shall be governed by and construed in accordance with the laws of
the State of Louisiana.
Article XXXI — Agency Agreement
If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.
Article XXXII — Intermediary
Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications relating thereto (including but
not limited to notices, statements, premium, return premium, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through Benfield Inc.
Payments by the Company to the Intermediary shall be deemed to constitute
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed to constitute payment to the Company only to the extent that such
payments are actually received by the Company.
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:
DeRidder, Louisiana, this 18th day of May in the year 2006.

     
 
  /s/ Allan E. Farr      
 
  American Interstate Insurance Company
 
  American Interstate Insurance Company of Texas
 
  Silver Oak Casualty, Inc.

Page 22



--------------------------------------------------------------------------------



 



Schedule A
Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group

                      First   Second     Excess   Excess
Company’s Retention
  $ 10,000,000     $ 20,000,000  
 
               
Reinsurer’s Per Occurrence Limit
  $ 10,000,000     $ 10,000,000  
 
               
Reinsurer’s Contract Year Limit
  $ 20,000,000     $ 20,000,000  
 
               
Annual Minimum Premium
  $ 800,000     $ 560,000  
 
               
Premium Rate
    0.357 %     0.250 %
 
               
Annual Deposit Premium
  $ 1,000,000     $ 700,000  
 
               
Quarterly Deposit Premium
  $ 250,000     $ 175,000  

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

 



--------------------------------------------------------------------------------



 



Nuclear Incident Exclusion Clause — Liability — Reinsurance (U.S.A.)
(Approved by Lloyd’s Underwriters’ Fire and Non-Marine Association)

(1)   This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.  
(2)   Without in any way restricting the operation of paragraph (1) of this
Clause it is understood and agreed that for all purposes of this reinsurance all
the original policies of the Reassured (new, renewal and replacement) of the
classes specified in Clause II of this paragraph (2) from the time specified in
Clause III in this paragraph (2) shall be deemed to include the following
provision (specified as the Limited Exclusion Provision):       Limited
Exclusion Provision.*

  I.   It is agreed that the policy does not apply under any liability coverage,
to
          (injury, sickness, disease, death or destruction
          (bodily injury or property damage
with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.     II.   Family
Automobile Policies (liability only), Special Automobile Policies (private
passenger automobiles, liability only), Farmers Comprehensive Personal Liability
Policies (liability only), Comprehensive Personal Liability Policies (liability
only) or policies of a similar nature; and the liability portion of combination
forms related to the four classes of policies stated above, such as the
Comprehensive Dwelling Policy and the applicable types of Homeowners Policies.  
  III.   The inception dates and thereafter of all original policies as
described in II above, whether new, renewal or replacement, being policies which
either

  (a)   become effective on or after 1st May, 1960, or     (b)   become
effective before that date and contain the Limited Exclusion Provision set out
above;

provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

(3)   Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)
shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):
Broad Exclusion Provision.*
It is agreed that the policy does not apply:

  I.   Under any Liability Coverage to
          (injury, sickness, disease, death or destruction
          (bodily injury or property damage

  (a)   with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability; or     (b)  
resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 



--------------------------------------------------------------------------------



 



  II.   Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to
          (immediate medical or surgical relief
          (first aid,
to expenses incurred with respect to
          (bodily injury, sickness, disease or death
          (bodily injury
resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.     III.  
Under any Liability Coverage to
          (injury, sickness, disease, death or destruction
          (bodily injury or property damage
resulting from the hazardous properties of nuclear material, if

  (a)   the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;     (b)   the nuclear material is contained in spent fuel or waste at
any time possessed, handled, used, processed, stored, transported or disposed of
by or on behalf of an insured; or     (c)   the
          (injury, sickness, disease, death or destruction
          (bodily injury or property damage
arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to
          (injury to or destruction of property at such nuclear facility
          (property damage to such nuclear facility and any property thereat.

  IV.   As used in this endorsement:
“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

  (a)   any nuclear reactor,     (b)   any equipment or device designed or used
for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing spent fuel, or (3) handling processing or packaging waste,     (c)  
any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste, and includes the site on which any of the foregoing is
located, all operations conducted on such site and all premises used for such
operations; “nuclear reactor” means any apparatus designed or used to sustain
nuclear fission in a self-supporting chain reaction or to contain a critical
mass of fissionable material;       (With respect to injury to or destruction of
property, the word “injury” or “destruction,”
(“property damage” includes all forms of radioactive contamination of property,
(includes all forms of radioactive contamination of property.

  V.   The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

  (i)   Garage and Automobile Policies issued by the Reassured on New York
risks, or     (ii)   statutory liability insurance required under Chapter 90,
General Laws of Massachusetts, until 90 days following approval of the Broad
Exclusion Provision by the Governmental Authority having jurisdiction thereof.

(4)   Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

 

*NOTE.   The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

 



--------------------------------------------------------------------------------



 



Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group
First Workers’ Compensation Catastrophe Reinsurance

          Reinsurers   Participations
Harbor Point Insurance Services, Inc.
       
(for Federal Insurance Company)
    10.0 %
IOA RE, Inc.
       
(for Catlin Insurance Company Ltd.)
    10.0  
Platinum Underwriters Reinsurance, Inc.
    10.0  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters and Companies
Per Signing Schedule(s)
    70.0  
 
       
Total
    100.0 %

 



--------------------------------------------------------------------------------



 



Second Workers’ Compensation Catastrophe Reinsurance

          Reinsurers   Participations  
Harbor Point Insurance Services, Inc.
       
(for Federal Insurance Company)
    20.0 %
IOA RE, Inc.
       
(for Catlin Insurance Company Ltd.)
    10.0  
Platinum Underwriters Reinsurance, Inc.
    10.0  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters and Companies
Per Signing Schedule(s)
    60.0  
 
       
Total
    100.0 %

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Certain Insurance Companies
shown in the Signing Schedule(s) attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to and duly executed by
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
20.0% of the First Workers’ Compensation Catastrophe Reinsurance
20.0% of the Second Workers’ Compensation Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time,
January 1, 2006, and shall continue in force until terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.
Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedule(s)
attached hereto.

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Federal Insurance Company
Indianapolis, Indiana
through
Harbor Point Insurance Services, Inc.
Bernardsville, New Jersey
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to and duly executed by
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
10.0% of the First Workers’ Compensation Catastrophe Reinsurance
20.0% of the Second Workers’ Compensation Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time,
January 1, 2006, and shall continue in force until terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Bernardsville, New Jersey, this      28th day of      June in the year
     2006.

          /s/ William Pentony      
 
  Harbor Point Insurance Services, Inc. (for and on behalf of Federal
 
  Insurance Company)

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Catlin Insurance Company Ltd.
Hamilton, Bermuda
by
IOA RE, Inc.
Plymouth Meeting, Pennsylvania
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to and duly executed by
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
10.0% of the First Workers’ Compensation Catastrophe Reinsurance
10.0% of the Second Workers’ Compensation Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time,
January 1, 2006, and shall continue in force until terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Plymouth Meeting, Pennsylvania, this      13th day of      June in the year
 2006.

          /s/ William Reichert      
 
  IOA RE, Inc. (for and on behalf of
 
  Catlin Insurance Company Ltd.)

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Platinum Underwriters Reinsurance, Inc.
Baltimore, Maryland
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to and duly executed by
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
10.0% of the First Workers’ Compensation Catastrophe Reinsurance
10.0% of the Second Workers’ Compensation Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time,
January 1, 2006, and shall continue in force until terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
New York, New York, this      8th day of      June in the year      2006.

          /s/ Jeffrey Gearheart      
 
  Platinum Underwriters Reinsurance, Inc.

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Certain Underwriting Members of Lloyd’s
shown in the Signing Schedules attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Casualty Catastrophe Excess of Loss
Reinsurance Contract
Effective: January 1, 2006
issued to and duly executed by
American Interstate Insurance Company
DeRidder, Louisiana
American Interstate Insurance Company of Texas
Austin, Texas
Silver Oak Casualty, Inc.
DeRidder, Louisiana
and
any other insurance companies which are now or
hereafter come under the ownership, control or management of
Amerisafe Insurance Group
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
50.0% of the First Workers’ Compensation Catastrophe Reinsurance
40.0% of the Second Workers’ Compensation Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time,
January 1, 2006, and shall continue in force until terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.
Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedules
attached hereto.

 